Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8-15, 17-20,  are rejected under 35 U.S.C. 102 as being anticipated by Pennebaker (US 2019/0186975). 

For claims 1, 10, 20, Pennebaker discloses configuring a first network (103 to 115 Figure 1 e.g. SCADA [0005]) between a first computing device (113a wireless gateway with microcontroller 229 Figure 1 and 2C) and a second computing device (113b wireless gateway Figure 1); receiving pump sensor data (e.g. 109a Figure 1 Figure 15), by the first computing device (113a) including a data processor (229a Figure 2C microcontroller of wireless gateway) and a first wireless transceiver (e.g. 109a), the pump sensor data (Figure 15) generated by one or more sensors (109 Figure 1) affixed to a pump (3201 Figure 32 [0198]) within a fluid production environment (Figure 7 oil field [0092]) and coupled to the first computing device (wireless gateway with wireless sensors [0056]); 
	transmitting, by the first wireless transceiver (e.g. 109a) of the first computing device (e.g. 109a), the pump sensor data (Figure 15) to the second computing device (113b Figure 1) via the first network (103 to 115 Figure 1), the second computing device (113b) including a data processor (229a microcontroller of gateway  Figure 2), a remote field controller (329 microcontroller of wireless sensor Figure 3C), a second wireless transceiver (111a Figure 1), and a third wireless transceiver (227 Figure 2C transceiver of gateway 113b); transmitting, by the third wireless transceiver (227 Figure 2C) of the second computing device (113b Figure 1), the pump sensor data (Figure 15) received by the second wireless transceiver (e.g. 111a) of the second computing device (113b), to a server (107 Figure 1 [0056]) via a second network (115 to 119) different than the first network (119 larger Internet [0060]), the server including a data processor (remote data server CPU [0060]), a central field controller (121 Figure 1 remote data server [0060]), and a memory (121a remote storage [0060]); processing, by the central field controller (121 Figure 1), the pump sensor data (Figure 15) received from the third wireless transceiver (227 Figure 2C transceiver of gateway 113b) of the second computing device (113b Figure 1); and, providing the processed pump sensor data (509 Figure 5 [0095]). 
Particularly for claim 20, Pennebaker discloses non-transitory machine readable storage medium containing program instructions ([0209] e.g. flash, hard disk containing software instructions). 
For claims 2, 11, Pennebaker discloses wherein the one or more sensors include one of a well head pressure sensor ([0002] [0176] wellhead pressure sensor), a flow line pressure sensor, a casing pressure sensor, a downhole sensor, and a pump motor speed sensor.

For claims 3, 12, Pennebaker discloses wherein the first network (133 to 113b interchanged with 103 to 115. sites 135 and 137 interchangeable [0057]) is configured as an extension of the second network (115 to 119) based on the first wireless transceiver (111e Figure 1) being out of communication range ([0057] remote sensors geographically outside the range) of a base station (115 Figure 1) coupled to the central field controller (121 Figure 1) .

For claims 4, 13, Pennebaker discloses wherein the first computing device (113a interchangeable with 113b Figure 1) can be configured as a host remote terminal unit (113b [0057]) and can be communicatively coupled to one or more slave remote terminal units (e.g. 133 Figure 1). 
 
For claims 5, 14, Pennebaker discloses wherein the one or more sensors (111e Figure 1) are coupled to the one or more23PATENT APPLICATIONAtty. Docket: 21SS-506715-US-2 / 047079-628001US slave remote terminal units (133 Figure 1 repeater).  

For claims 6, 15, Pennebaker discloses using one of a WiMAX, AirMAX, Long Term Evolution (LTE), Enhanced Data Rates for Global Evolution (EDGE), and radio frequency (RF) wireless communication protocol ([0059] LTE, WiMAX  [0072] bluetooth, Wi-Fi). 

For claims 8, 17, Pennebaker discloses wherein configuring the first network further includes reconfiguring the first network by the central field controller ([0092] e.g. server access field coordinates) based an occurrence of one or more predetermined events (e.g. step 1807 Figure 18a compute fluid levels to diagnose equipment failures [0136]).  

For claims 9, 18, Pennebaker discloses wherein the first network can be reconfigured by the central field controller (server) based on one of a failure of the first computing device, the second computing, device, and a user-configured time interval ([0075] diagnostic sequences may be initiated by user input of different durations).

For claim 19, Pennebaker discloses wherein the pump sensor data (e.g. acoustic data) includes control data associated with an operation of the pump ([0169] acoustic data gathered with system health check data) and the pump sensor data is received in a compressed format ([0121] acoustic signals down sampled or compressed Figure 15A-15D). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 7, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pennebaker in view of Akella et al (US 2020/0036717 hereafter Akella). 

For claims 7, 16, Pennebaker does not teach a range of IP addresses.
However, Akella, in the same field of SCADA networking ([0018] CAN and SCADA serial networks), teaches wherein the first computing device (e.g. ECU 310a Figure 4B) can be configured with an IP address (430 multicast UDP Figure 4B) that is included in a range of IP addresses (range of destination addresses [0074]) associated with the second computing device (ECU 310i Figure 4B).
It would have been obvious to one of ordinary skill before the effective filing date to adopt Akella’s method of marrying IP-based networking to serial networks such as SCADA [0004]. 


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415